Citation Nr: 0307280	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of laceration of the right (dominant) index 
finger, with associated scar and interdigital nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from July 1981 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, (RO), which granted service connection for 
residuals of laceration of the right (dominant) index finger, 
effective from April 24, 1997, and denied a compensable 
rating.  The veteran timely perfected an appeal.

By January 1999 rating decision, the RO increased the rating 
to 10 percent, effective from April 1997.  Because the 
increase in the evaluation of the veteran's disability does 
not represent the maximum rating available, the veteran's 
claim for an increased evaluation for this condition remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).


FINDINGS OF FACT

1.	All identified relevant evidence necessary for disposition 
of the appeal has been obtained by the RO.

2.	The right index finger disability is manifested by 
subjective complaints of a sharp, radiating, shock-like 
sensation on bumping the finger, neuroma of the severed 
interdigital nerve, 90 degrees flexion and 0 degrees 
extension of the metacarpophalangeal (MCP) joint, full 
functional use of the finger, and numbness of the dorsal-
radial aspect of the index finger, suggesting not more 
than mild peripheral median nerve impairment.

3.	Residuals of right index finger disability include a 4 1/2 
cm healed superficial scar at the radial dorsal MCP joint, 
which is not unstable, painful, or tender to palpation.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right 
index finger disability, with associated scar, are not 
met. 38 U.S.C.A. §§ 1155, 5102, (West 2002); 38 C.F.R. §§ 
4.3, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Codes 
7801 to 7805 (effective prior to and after August 30, 
2002), 8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the rating decision, statement of the case, and supplemental 
statement of the case, as well as other notices issued during 
the pendency of the appeal, including a VCAA letter dated in 
January 2003, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  The January 2003 letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  VA examinations 
were performed for evaluation of his disabilities, and the 
veteran and his representative have also been given ample 
opportunity to submit additional evidence and written 
argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran has submitted various treatment records, 
including records of private treatment by Dr. Fatti from 
January 1994, for complaints relating to a right wrist 
injury.  In a November 1996 private outpatient surgical 
report for right wrist arthroscopy and debridement, the 
examiner noted that the wrist injury was as a result of a 
fall, and the veteran is not service-connected for this 
injury.  Only the salient medical records on the issue of 
service connection for right index finger disability are 
discussed below.

Service medical records indicate that in May 1983 in active 
service, the veteran sustained a laceration to the base of 
the right index finger while on kitchen detail, with 
severance of the nerve in this area.  It was repaired and 
healed uneventfully.  The veteran filed a claim of 
entitlement to service connection in April 1997.

On VA compensation and pension examination in July 1997, the 
veteran reported permanent loss of sensation in the finger.  
The examiner noted that he had full use of his hand and 
finger with repeated use of his hand on the job.  He reported 
some pain in the first metacarpal phalangeal  (MCP) joint.  
He took no medication.   Impression was status post repair, 
lacerated finger.

In an Addendum to the July 1997 VA examination, the examiner 
noted that there was full range of motion to the right index 
finger.  There was decreased sensation to the left side of 
the right index finger, and a small scar was noted at the MCP 
joint.  There was no tenderness to palpation, and no 
weakness, fatigue or incoordination was noted to the right 
index finger.

Requests were made by the RO in June 1997 for medical records 
from the veteran's employer, but no records were submitted.  

August 1997 private outpatient medical records from Dr. Fatti 
show that the veteran was seen complaining of poor digital 
nerve function on the radial side of the right index finger 
and pain in the MP joint.  The laceration was noted as going 
across the entire dorsum of the proximal aspect of the 
proximal phalanx and into the radial collateral ligament area 
of the MCP joint of the right index finger.  The collateral 
ligament was noted as stable.  Joint motion was noted as 90 
percent of normal.  The veteran's main problem was described 
as decreased sensation to the radial surface of the volar 
side of the right index finger, and very dense denervation of 
the dorsal aspect of the right index finger's radial side.  
Dr. Fatti opined that the veteran could work with this 
particular hand full-duty, but did have permanency there of 
approximately 15% of the function of his right index finger.

In January 1998, the RO granted service connection and denied 
a compensable rating.  The veteran appealed.  In a letter 
dated in February 1998 he argued for a compensable rating.

In his VA substantive appeal, Form 9, dated in May 1998, the 
veteran argued that he experienced pain, limitation of 
motion, and sensory impairment warranting a compensable 
rating.  He requested another VA examination to assess his 
disability.

On VA examination in July 1998, the veteran reported a lack 
of feeling since the injury in his index finger, and recent 
experiences of tingling and a shock-like sensation that 
radiates from the area of the scar proximally into the hand.  
He reported difficulty writing and with fine manipulation of 
the right hand.  Because of numbness in the hand, he reported 
having burned his index finger without noticing that he had 
done so.  He reported employment assembling carburetors which 
requires fine manipulation with screws, and that it was 
increasingly difficult for him to do so.  Lifting and motor 
abilities of the upper extremities were unaffected. He denied 
any pain per se, except when he bumped the hand and 
experienced a shock-like sensation.  His recreational 
activities were not particularly affected.

Examination of the right hand showed a 4 1/2 cm. scar over 
the radial dorsal aspect of the metacarpophalangeal joint of 
the right index finger.  Neurologically, there was complete 
anesthesia from the level of the scar to the radial aspect of 
the tip of the index finger.  There was positive Tinel's sign 
over the scar and pain radiated proximally.  Hand grip was 
noted as decreased in strength on the right at 4/5, compared 
with 5/5 on the left.  There was 90 degrees flexion out of 
the MCP joint of the index finger, and full extension to 0 
degrees.  Diagnosis was status post laceration of the right 
index finger with a neuroma of the severed interdigital nerve 
to the finger.  The examiner noted that during flare-ups of 
the symptoms, findings could be altered.

August 1998 private outpatient treatment notes from Dr. Fatti 
show that the veteran was seen for significant pain in his 
right middle and ring fingers associated with a wrist injury 
resulting from a fall, which is not service connected.  The 
physician did not attribute pain to the index finger 
laceration residuals.  It was noted that the veteran could 
make a full fist in the right hand, and had good strength, 
with no bony abnormalities.  Permission for full duty work 
was continued.

In his February 1998 notice of disagreement, he asserted that 
compensable ratings should be assigned for sensory loss 
and/or limitation of motion of the index finger.  In his VA 
May 1998 Form 9 substantive appeal, he asserted that his 
finger is adversely affected by pain, limitation of motion, 
and sensory impairment.  In a May 2002 Appellant's Brief, his 
representative again asserted that his disability was more 
severe than rated, and a higher evaluation was warranted.

A report from M. Wiese, M.D., shows that he examined the 
veteran in March 2003.  The veteran reported no change since 
1998.  He had full range of motion with decreased sensation 
along the radial aspect.  He reportedly was able to use the 
finger without too much difficulty.  In reviewing the scar 
rating criteria which were effective in August 2002, the 
doctor opined that "there is a disfigurement scar number of 
7802 with a scar with superficial with deep damage."  He 
further opined that "[t]he rating is 10%.  I would add an 
additional 20% for the nerve injury....  In my opinion, he is 
entitled to a 20-30% loss of use of the digit because of the 
sensory problems."


Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code (DC), as set forth in the 
VA's Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, represent the average impairment of earning capacity 
resulting from disability. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection.  Because he 
has appealed the initial ratings, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending. Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. 38 
C.F.R. § 4.45.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied levels of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree. 38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis. 38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. 38 C.F.R. § 
4.124.

Under 38 C.F.R. § 4.124a, DC 8515, where there is complete 
paralysis of the median nerve with the major hand inclined to 
the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating, and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  DC 
8615 pertains to neuritis and DC 8715 to neuralgia.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. 4.2, 4.6.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.
Evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14. The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he/she should be compensated under different diagnostic 
codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected right index finger is 
evaluated pursuant to 38 C.F.R. § 4.124a, DC 8515.  The Board 
notes that the veteran is right-hand dominant, thus his 
disability is evaluated as impairment of the major upper 
extremity. See 38 C.F.R. § 4.69.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent). Scars that otherwise limit function are based 
on limitation of function of the part affected. 38 C.F.R. § 
4.118, DC's 7803, 7804, and 7805.

Analysis

The veteran's index finger symptomatology is currently rated 
under DC 8515.  The Board has considered whether it is more 
appropriate to rate the neurological manifestations 
separately from other symptomatology.  The most recent 
medical evidence shows that the veteran's disability is 
primarily manifested by sensory disturbances and mild, if 
any, painless limitation of movement of the index finger.  
The Board notes that DC's 8514, 8515, and 8516 contemplate 
impaired movement of the wrist, hand and fingers.  DC's 8514 
and 8516 relate to paralysis of the radial and ulnar nerves.  
However, the Board finds that although motion at the MCP 
joint is noted at 90 percent flexion or better, it appears 
that the disability is most appropriately rated under DC 8515 
which relates to neurologic disability of the index finger, 
since the neurological residuals manifested by anesthesia and 
other sensory disturbances of the index finger appear to be 
the dominant disability.  The wrist disability is not service 
connected.

In order to obtain a higher rating under DC 8515, the 
service-connected disability would have to be manifested by 
complete paralysis of the median nerve, or incomplete 
paralysis to a moderate degree.  While the private medical 
records in 1997 show 15 percent loss of function of the index 
finger, the examiner opined that the veteran could work full 
duty and joint motion was noted as 90 percent of normal, 
equating to a mild impairment.  In a more recent July 1998 VA 
examination, the veteran reported no pain per se, and the 
examiner noted that the veteran has 90 degrees flexion and 0 
degrees extension, was still able to perform the fine 
movements of the hand attendant to his employment assembling 
carburetors, and had motor grip strength of 4/5 in the right 
hand.  Further, private August 1998 treatment notes show the 
veteran able to make a fist with good strength.  And the 
March 2003 examination shows full range of motion and that he 
is able to use the finger "without too much difficulty."

The Board finds a rating in excess of 10 percent for right 
index finger disability is unwarranted under this or any 
other relevant diagnostic code.  The Board notes that there 
are no organic changes, loss of reflexes, or muscle atrophy 
which have been attributed to the disorder.  Under these 
circumstances it cannot be said that the neurological 
symptoms equate to "severe"  or "moderate" incomplete 
paralysis, warranting a higher rating than the current 10 
percent assigned.  Moreover, there is abundant medical 
evidence that clearly establishes the presence of other, 
unrelated disorders involving the right wrist, such as right 
wrist TFCC tear and ulnar capsular tear, status post right 
wrist arthroscopy and debridement, none of which has been 
attributed to the service-connected disability. For that 
reason symptoms which may be traced to these disorders may 
not be considered in evaluating this claim.
At the time of the most recent 1998 VA examination, although 
there was anesthesia in the finger, the veteran reported no 
pain per se, except a shock like sensation on bumping the 
finger, and full duty work was noted.  When the nerve 
involvement is wholly sensory, the rating assigned should be 
for mild or at the most, moderate disability.  Numbness in 
the index finger from the level of scar to the tip, with a 
full range of motion and full use of the right hand equates 
to no more than mild, incomplete paralysis of the median 
nerve.

The Board has considered whether separate ratings are 
warranted for separate periods of time based on the facts 
found, a practice known as "staged" ratings. See  Fenderson 
v. West, 12 Vet. App. 119 (1999), and finds staged ratings 
inappropriate.  The evidence persuasively demonstrates that 
the nerve injury, although the dominant disability in this 
case, is not manifested at any time during the appeal period 
by more than mild incomplete paralysis, or by complete 
paralysis of the finger.

The Board has considered limitation of motion under De Luca 
v. Brown, 8 Vet. App. 202 (1995), as well as functional loss 
due to pain, weakness, fatigability and incoordination, or 
pain on movement of a joint.  No functional loss was noted in 
1997 VA examination.  Although the July 1998 VA examiner 
noted that flare-ups would alter physical findings, such 
findings have not been shown over the appeal period.  Thus, 
after careful review of the record, the Board finds that the 
veteran's service-connected disability is not manifested by a 
degree of additional functional loss due to pain or other 
pathology that would warrant a higher rating under any of the 
relevant diagnostic codes.

The regulations governing Schedule of Rating for Skin 
disabilities were revised effective August 30, 2002.  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In VAOPGCPREC 
3-2000, 65 Fed. Reg. 33422 (2000), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. Id.  

The Board has reviewed the appellant's scar under both the 
"old" and "new" criteria, and finds that neither criteria is 
more favorable to the appellant.  Therefore, the Board need 
not remand this claim to the RO for initial consideration of 
the effect of the new criteria on the appellant's claim, as 
there is no prejudice to the appellant with the Board's 
immediate consideration of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 393- 394 (1993).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803.  For superficial scars that were tender and 
painful on objective demonstration, a 10 percent evaluation 
was warranted under 38 C.F.R. § 4.118, DC 7804.  Other scars 
were rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805.  The new criteria have not 
significantly changed the rating of superficial scars such as 
those at issue here.

Under the revised criteria, DC 7802, Note (2): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Under DC 7803, scars, superficial, unstable, warrant 
a 10 percent disability evaluation.  Note (1): An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2):  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Under DC 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation. Note 
(2): In this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  Under DC 7805, scars, other; are rated on limitation 
of function of affected part.

The veteran's scar has never been assessed as deep, poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration, or otherwise causative of limitation 
of function. See 38 C.F.R. § 4.118, DC 7803, 7804, 7805; 
Esteban v. Brown, 6 Vet. App. 259 (1998).  The scar was 
described by the July 1997 VA examiner as being well-healed 
and non-tender on palpation.  No pain was noted in July 1998 
VA examination.  Additionally, the veteran has never been 
documented as either describing or having a scar that is 
painful, or otherwise resulting in limitation of function of 
the index finger.  Therefore, a separate rating for the scar 
is unwarranted.

Dr. Wiese opined that the scar warranted a separate 10 
percent rating under Diagnostic Code 7802 (effective in 
August 2002), describing it as a "disfigurement scar."  
However, Diagnostic Code 7802 requires a scar of at least 144 
square inches for this rating.  He also stated that the 
sensory problems warranted a rating for 20 to 30 percent loss 
of use "of the digit."  The disability has been assigned a 
rating of 10 percent, representing 10 percent impairment in 
earning capacity, 38 C.F.R. § 4.1, i.e., 10 percent 
impairment of the "whole man."  This is also the rating 
applied for amputation of the dominant index finger through 
the middle phalanx.  The 10 percent rating is consistent with 
Dr. Wiese's findings.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's right index finger disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent, for right index finger 
(dominant) disability, with associated scar, is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

